CULLEN, Commissioner.
Upon appearing for arraignment in the Taylor Circuit Court on 12 felony indictments against him charging misapplication of public funds, E. Poe Young, County Court Clerk of Taylor County, filed an affidavit alleging that the circuit judge was prejudiced against him and moved that the judge vacate the bench. The judge failed to vacate the bench whereupon Young brought the instant original proceeding in this Court seeking an order prohibiting the circuit judge from proceeding further in the prosecution under the indictment.
The respondent judge does not question the sufficiency of the motion and affidavit or assert any reason why he should not vacate the bench. 'His only contention is that any error in his failure to vacate can be remedied by appeal and therefore this Court should not invoke the extraordinary power of prohibition.
It is our opinion that in the circumstances here presented the remedy by appeal would not be adequate. Cf. Farley v. Lowe, Ky., 382 S.W.2d 409. Accordingly, we invoke the original jurisdiction of this Court.
The respondent hereby is prohibited from acting as judge of the Taylor Circuit Court in any further proceedings on the indictments against Young.